Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA


      J ANE D OE 1 AND J ANE D OE 2,
                                                    Civil Action No.
           Petitioners,
                                                    08-80736-CIV-MARRA
             v.
      U NITED S TATES OF A MERICA ,

           Respondent.


                  Government’s Notice of Proposed Procedures for the
                            Determination of a Remedy

      The United States of America, by Byung J. Pak, United States Attorney for the
   Northern District of Georgia, and Jill E. Steinberg and Nathan P. Kitchens,
   Special Attorneys for the Southern District of Florida, files this notice outlining
   the Government’s proposed schedule for determining the issue of what remedy,
   if any, should be applied based on the Court’s Opinion and Order of February
   21, 2019. [Doc. 435].
      Pursuant to the Court’s order, the parties have conferred extensively over the
   past several weeks regarding the steps that may be necessary to aid the Court’s
   determination of a remedy. While the parties agree on certain components,
   including cross-briefing and an opportunity for all parties to be heard, we have
   been unable to reach an agreement on a briefing schedule primarily based on
   two substantive disagreements.
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 2 of 14




      First, the government has requested a sixty-day period to speak directly with
   victims who may be affected by any remedy in this matter prior to submitting its

   recommendation. For the reasons discussed below, Petitioners’ counsel oppose
   this request. Based on discussions with Petitioners, the government anticipates
   that Petitioners are likely to propose remedies that could impact victims in
   significant—and perhaps unintended—ways. At this time, neither the
   government nor the Petitioners have spoken to the majority of victims. The
   victims’ views and concerns are critical to inform the government’s

   recommendation of an appropriate remedy, particularly given the sensitive
   nature of the crime at issue. Accordingly, the government respectfully submits
   that a sixty-day period to consult with victims is both reasonable and essential to

   the Court’s determination of a remedy.
      Second, the government proposes that Petitioners should file the first
   pleading setting forth their recommended remedy; Petitioners insist that the

   government should do so. Requiring Petitioners to file an initial statement is not
   only consistent with the well-established practice that plaintiffs must identify
   their requested relief, but also necessary to the efficient determination of a
   remedy by clarifying the potential scope of options sought by Petitioners.
      Based on its careful review of pleadings in this matter and discussions with
   Petitioners, the government understands Petitioners’ long-stated desire for an
   opportunity to be heard and for an efficient resolution of this matter. The
   government shares those concerns. The government also appreciates the delicate
          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                             2
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 3 of 14




   task facing this Court to craft an appropriate remedy that respects the rights of
   all parties without causing unintended harm to victims. Providing the victims

   with an opportunity to be heard, both by having Petitioners submit their
   suggested remedy first and then by granting the government a reasonable time
   to speak with potentially impacted victims, promotes all of these goals and will
   best guide the Court’s determination of a path forward.
                                     DISCUSSION
      Consistent with the principles stated above, the government proposes the

   following procedures to aid the Court’s determination of a remedy:


          Within 30 days of the Court’s scheduling order, the Petitioners will
           submit their proposed remedies with a brief in support.


          The government will have 60 days from the date of the Petitioners’
           submission to consult with the Petitioners and any additional victims
           who may be impacted by the proposed remedies.


          Within 30 days after this consultation period, the government will
           respond in writing to the Petitioners’ submission.


          Within 14 days of the government’s submission, the Petitioners may
           submit a reply brief.


          No sur-replies will be permitted without permission of the Court.



          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                            3
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 4 of 14




           Within 30 days of the Petitioners’ reply, or notice to the Court that no
            reply is being submitted, any briefs by intervening or interested parties
            are due.


           Within 30 days of the intervening/interested parties’ submissions, the
            Petitioners and the government may submit a response.


           The Court will mandate a mediation between the parties to discuss a
            possible resolution of the case.1


           If the mediation is unsuccessful, the Court will hold argument on the
            parties’ briefs, including any intervening or interested parties’
            submissions.
      This schedule will facilitate the expeditious resolution of this matter by
   clarifying the scope of remedies sought by Petitioners in the initial filing,
   granting victims a reasonable time period to share with the government their
   thoughts and concerns about the appropriate outcome, and encouraging the

   parties to mediate a solution. Although the parties share the same aim to find the
   best resolution for victims, Petitioners oppose the government’s request for a 60-
   day period to speak with victims and do not want to state their requested relief
   first, even though they have had more than ten years to consider what relief to
   seek. The government respectfully submits that the Court should adopt the
   government’s proposed schedule.


      1The parties agree that a mediation could be productive and are continuing to
   discuss the appropriate timing for one.
           600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                           (404) 581-6000 fax (404) 581-6181
                                             4
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 5 of 14




   1. The Government should have a reasonable period of time to speak with
      victims prior to recommending a remedy that could affect many of them.

      Despite bringing a civil suit based on the government’s failure to confer with
   victims prior to entering into a non-prosecution agreement, Petitioners’ counsel
   now oppose granting time for the government to confer with those same victims

   in an effort to propose an appropriate remedy for the Court. Counsel’s
   opposition is contrary to their prior insistence that the government should speak
   with victims and would hamstring the Court’s consideration of issues relevant to
   a proper resolution. In light of the unique procedural posture of this case, the
   voices of victims who may be impacted by any remedy entered in this action will
   shape the government’s recommended relief and should guide the Court’s

   ultimate resolution.
      Any remedy that the Court imposes in this action may have far-reaching
   consequences that impact many victims beyond Petitioners. In particular,
   Petitioners have repeatedly discussed some form of rescission of the non-
   prosecution agreement (“the Agreement”) as a remedy in this action. [Doc. 48 at
   37; Doc. 127 at 1]. As the Court is well aware, the Agreement required Jeffrey
   Epstein to fulfill certain conditions in exchange for the non-prosecution
   provisions, including his agreement to compensate victims who chose to file suit
   pursuant to 18 U.S.C. § 2255, a statute that presumed damages of $150,000 per
   victim with potential recovery of punitive damages and other relief. [Doc. 48 at
   10; Doc. 48-5 at 5]. A rescission of the Agreement may impact victims who

          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                            5
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 6 of 14




   recovered damages pursuant to the Agreement by making their settlements
   subject to challenge. An understanding of the views of these victims is essential

   to the government’s, and ultimately this Court’s, consideration of this remedy.
      The necessity of consulting with victims who could be affected by any remedy
   is especially apparent here given the particular vulnerability of these victims. It is
   well-recognized that victims of sexual assault may suffer chronic psychological
   effects that carry long-term consequences for their well-being, and
   “[r]eadjustment after victimization can be challenging.” Violence Prevention,

   Centers for Disease Control and Prevention, available at
   https://www.cdc.gov/violencepreventionsexualviolence/fastfact.html (last accessed May
   9, 2019). In this case, even if victim settlements are not disturbed, any rescission

   of the Agreement and subsequent investigation may trigger unintended
   consequences for victims who have attempted to readjust their lives a decade
   after Epstein’s conviction for a state offense. And victims’ prior statements that

   they suffered emotional distress and were troubled by the prospect of any
   involvement in the government’s investigation of Epstein, and the potential
   exposure of their identities, only heightens this concern. [Doc. 403-18 ¶ 12]. The
   government thus believes it is essential to understand these victims’ concerns
   prior to recommending a remedy. See Maryland v. Craig, 497 U.S. 836, 852, 110 S.
   Ct. 3157, 3167 (1990) (recognizing the government’s “compelling” interest “in the
   protection of minor victims of sex crimes from further trauma and
   embarrassment.” (quotation marks omitted)). The government is sensitive to the
          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                             6
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 7 of 14




   trauma already endured by victims in this matter, and consideration of their
   concerns prior to imposing a remedy is vital to the Court’s determination.

      Providing a reasonable period for the government to speak with victims is
   also important because both Petitioners and the government lack clarity about
   what victims want and how they may be affected by this matter. During the
   parties’ discussions, Petitioners acknowledged that they have consulted only a
   subset (less than a majority) of the victims. The parties also agree that victims are
   likely to hold varying opinions about an appropriate remedy, including those

   who are likely to oppose rescission of the Agreement. Accordingly, the
   government believes that a sixty-day period to confer with victims is the
   minimum amount of time needed to inform its judgment about a remedy so it

   can effectively advise the Court.
      In light of the government’s expressed commitment to speak to victims about
   a remedy, Petitioners’ opposition to the government’s request is disappointing

   and would lead to a flawed process. Petitioners’ counsel have cited multiple
   reasons for their opposition, none of which withstand scrutiny.
      First, counsel contend that the government has declined the opportunity to
   confer with victims over the past ten years, so it should not be given time to do
   so now. While the government understands Petitioners’ concern regarding the
   prior efforts of the U.S. Attorney’s Office of the Southern District of Florida to
   communicate with victims, undersigned counsel have repeatedly expressed to
   Petitioners our intention to speak with victims from the outset of our
          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                             7
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 8 of 14




   involvement in March 2019. Indeed, a different approach was necessitated by the
   different procedural posture of this case after the Court entered its order of

   partial summary judgment.2 [Doc. 435] Based on that order, the government now
   seeks to assist the Court’s determination of a remedy through a recommendation
   informed by an understanding of the victims’ concerns. The government’s
   commitment to confer with victims at the remedy stage has been, and will
   remain, firm.
      Second, Petitioners’ counsel suggest that a period dedicated to conferring
   with victims would further delay proceedings. But the government’s request for
   a sixty-day period to speak with victims after Petitioners’ submission on
   remedies is reasonable, if not ambitious, particularly in light of the fact that
   Petitioners have only consulted with a subset of victims over the past ten years.
   The government does not seek an open-ended delay, but instead asks for a




      2 Petitioners’ counsel also have suggested that the government’s prior
   objection to their motion to add Jane Doe No. 3 and Jane Doe No. 4 as plaintiffs is
   inconsistent with the government’s commitment to speak with victims. Not so.
   The government objected to their joinder based on legal infirmities in Petitioners’
   motion, including the untimely nature of the request, the statute of limitations,
   and the injection of new legal issues when Jane Doe No. 4 was not known to the
   government at the time of the Agreement. [Doc. 290 at 12–13; Doc. 314 at 23–24].
   The Court agreed that adding Jane Doe No. 3 and Jane Doe No. 4 was improper
   this “late in the proceedings.” [Doc. 324 at 7]. The government never asserted
   that the views of these victims could not be considered at the remedy stage.
          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                             8
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 9 of 14




   reasonable chance to speak to as many victims as possible so that it can frame a
   proper remedy and inform the Court.3
      Third, Petitioners’ counsel claim that the government could file its proposed
   remedy first and then amend its pleading later, if necessary, after speaking to
   victims. Such an approach would lessen, not promote, an efficient resolution by
   inviting the prospect of amended filings with accompanying multiple rounds of
   briefing. No judicial or victim interests are served in requiring the government to
   submit an incomplete filing lacking victim input before supplementing later.
      Most troubling, Petitioners’ counsel suggest that only the views of Jane Doe
   No. 1 and Jane Doe No. 2 should be relevant to a remedy, and that the Court
   should not consider the opinions of other victims given the certainty that some

   will hold differing views. The fact that victims likely have diverse concerns and
   opinions about the proper path forward makes it more essential, not less, that the
   Court have the benefit of their viewpoints for its consideration. The government
   trusts that Petitioners’ counsel will effectively advocate for Petitioners’ desired
   relief. But Petitioners should not impede the Court’s consideration of other




      3 Although Petitioners assert that the Court’s “limited” extension granted in
   March gave the government enough time to confer with victims, this claim does
   not align with what the Court ordered the government to do, which was to
   confer with Petitioners regarding the procedures for deciding a remedy after
   reviewing the voluminous pleadings in this matter. [Doc. 448 at 1–2]. The
   government has worked diligently to do so.
          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                             9
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 10 of 14




   victims who may be affected by a remedy, particularly when the parties have not
   spoken to the majority of them.

      Accordingly, the government’s request for a sixty-day period to speak to
   victims who may be affected by a remedy should be granted. Such a process is
   fair to Petitioners, just to the victims, and essential for the Court.

   2. Petitioners should file a pleading setting forth their requested remedy to
      clarify the relief sought before the government’s response.

      The parties disagree as to which party should submit the initial statement
   setting forth a recommended remedy, but general rules of civil practice, the
   statutory language of the Crime Victims’ Rights Act (“CVRA”), and the judicial
   interest in an efficient resolution of this matter require Petitioners to identify
   their remedy first.

      General principles of civil practice require the plaintiff to identify the relief
   requested. Civil complaints must contain “a demand for the relief sought.” Fed.
   R. Civ. P. 8(a)(3). No authority supports Petitioners’ apparent position that if a

   plaintiff subsequently establishes a claim for relief, the burden shifts to the
   respondent to propose the remedy to be entered. Simply stated, Petitioners must
   identify the specific relief they seek to accord the government with fair notice
   and an opportunity to respond.
      Contrary to Petitioners’ contentions, the CVRA does not mandate a different
   result. The “Enforcement and Limitations” provisions of the CVRA, 18 U.S.C.
   § 3771(d), outline the remedial steps that may be taken by victims seeking to
           600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                           (404) 581-6000 fax (404) 581-6181
                                              10
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 11 of 14




   assert their rights enumerated in 18 U.S.C. § 3771(a). Specifically, Section 3771(d)
   provides that victims may seek relief for any violation of their CVRA rights,

   states that victims may do so by filing a motion, and sets forth limitations on
   remedies that may be granted under the CVRA. 18 U.S.C. §§ 3771(d)(1), (d)(3),
   (d)(5)–(6). Although Section 3771(d) does not explicitly state which party must
   recommend specific relief in all cases, it does identify the party who must make a
   motion for at least one of the potential remedies: “the victim.” 18 U.S.C.
   § 3771(d)(5). If the “victim” must make a request to reopen a plea or sentence, id.,

   it is incumbent on Petitioners to file a pleading setting forth their requested
   remedy if they seek to reopen the Agreement here.
      In an improper effort to shift this burden to the government, Petitioners claim

   that a different CVRA subsection, Section 3771(c), which is separate from the
   Section 3771(d) remedial provisions, requires the government to file first. But this
   provision merely sets forth the general principle that the government should

   “make their best efforts” to notify victims of their rights under the CVRA. 18
   U.S.C. § 3771(c)(1). To the extent that this provision has any bearing on this issue,
   the government’s request for reasonable time to confer with victims, and to
   thereby treat them with “fairness and respect for the victim’s dignity and
   privacy,” represents the government’s best efforts to accord the victims their
   rights at this stage. 18 U.S.C. §§ 3771(a)(5), (a)(8).
      In addition, an initial statement from Petitioners clarifying the specific
   remedies sought will facilitate a more efficient resolution because it will focus the
           600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                           (404) 581-6000 fax (404) 581-6181
                                              11
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 12 of 14




   government’s discussions with victims. It is presently unclear what relief
   Petitioners believe is suitable in this case. Shortly after initiating this lawsuit,

   Petitioners’ counsel stated that “because of the legal consequences of invalidating
   the current agreement, it is likely not in my clients’ best interest to ask for the
   relief that we initially asked for.” [Doc. 403-21 at 4]. Three years later, Petitioners
   proposed a list of more than a dozen potential remedies, including the rescission
   of the Agreement. [Doc. 127 at 14–15]. In recent discussions, Petitioners have not
   identified what, if any, of these remedies they will seek in addition to some form

   of rescission of the Agreement. The government needs to know what remedies
   Petitioners propose in order to speak openly and effectively with victims about
   their views on relief. Delaying the Petitioners’ pleading would force the

   government either to have multiple discussions with victims before and after
   receiving clarity on Petitioners’ requested relief, or to forgo discussions with
   victims until both parties had already recommended relief without victim input.

   This proposal is neither efficient nor serves the victims’ interests.
      Accordingly, Petitioners should set forth their requested relief, followed by
   the government’s responsive brief after a reasonable period to confer with
   victims.




           600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                           (404) 581-6000 fax (404) 581-6181
                                              12
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 13 of 14




                                   CONCLUSION

      For the foregoing reasons, the Court should adopt the government’s proposed
   procedures to aid in its determination of what remedy, if any, should apply.



                                           Respectfully submitted,

                                           B YUNG J. P AK
                                               United States Attorney


                                       /s/J ILL E. S TEINBERG
                                               Special Attorney
                                          Florida Special Bar No. A5502522
                                          Jill.Steinberg@usdoj.gov


                                       /s/N ATHAN P. K ITCHENS
                                             Special Attorney
                                          Florida Special Bar No. A5502520
                                          Nathan.Kitchens@usdoj.gov




          600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                          (404) 581-6000 fax (404) 581-6181
                                          13
Case 9:08-cv-80736-KAM Document 451 Entered on FLSD Docket 05/10/2019 Page 14 of 14




                                 Certificate of Service

      I served this document today by filing it using the Court’s CM / ECF system,

   which automatically notifies the parties and counsel of record.




   May 10, 2019


                                            /s/ N ATHAN P. K ITCHENS

                                            N ATHAN P. K ITCHENS

                                            Assistant United States Attorney
